Citation Nr: 1338234	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  12-19 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the claim of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1989 to August 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the claims file rests with the RO in Atlanta, Georgia.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals no additional records which are pertinent to the present appeal.  

The Veteran's claim of service connection for PTSD was originally denied by the RO in a July 2003 rating decision.  This decision went unappealed and became final.  

The October 2008 rating decision declined to reopen the claim on the basis that the evidence was not new and material.  The June 2012 Statement of the Case reopened the claim, but denied it based on a lack of verification of in-service trauma and lack of evidence of in-service markers.  

The Board remands the claim on other grounds, as will be discussed below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand for further development of the case.  

Claimants are to be afforded the full right to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2012).  The purpose of VA Form 646 (Statement of Accredited Representative in Appealed Case) is to give a claimant's representative the opportunity to review an appeal and submit a statement regarding it.  VA Adjudication Procedure Manual (M21-1MR), Part I, Chapter 5, Section F, Paragraph 27a (Aug. 4, 2009).  A VA Form 646 may be executed prior to certification of an appeal to the Board when a hearing was not conducted, a hearing was conducted but the representative did not participate, additional evidence was submitted following the hearing or previous VA Form 646, or there are exceptional circumstances.  M21-1MR, Part I, Chapter 5, Section F, Paragraph 27b (Aug. 4, 2009).  

To date, no VA Form 646 or equivalent from the Veteran's representative has been submitted.  There is no indication that his representative ever has been requested to review this matter and submit a VA Form 646 or equivalent.  Such a request should have been made prior to certification of this matter to the Board.  This request can be made following this remand.  It therefore shall be done as the best possible corrective action.

The Veteran should also be given proper notice of how to supply evidence of PTSD due to military sexual trauma.  In the Duty to Assist letter sent to the Veteran in April 2003, there is a list of possible sources of evidence for personal assault trauma, however form 21-0781a (Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault) is not attached.  When the Veteran filed to reopen, the Duty to Assist letter in September 2008 had form 21-0781 (PTSD) attached, but not 21-0781a.  

The RO should also obtain any updated treatment of the Veteran, and if there is new and material evidence, readjudicate the matter.  If the benefits sought are not granted, the RO should issue a Supplemental Statement of the Case.  

Accordingly, the case is REMANDED for the following action:

1.  First, the RO/AMC should obtain and associate with the claims file any VA medical center outpatient treatment records that are not already associated with the claims file.

2.  Once 1 is complete, the RO should issue a form 21-0781a to the Veteran and afford him the requisite time period for a response.  

3.  The RO shall then take such additional development action as it deems proper with respect to the claims. 

4. Once 1-3 are completed, the RO should afford the Veteran's representative the requisite time period to review this matter and submit a VA Form 646 or equivalent in response to the Statement of the Case. Associate all responses received with the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

